Wheeler, J.
The only ground for error relied on is the refusal of the court to grant a new trial.
The question submitted to tiie jury was one of fact. It became their duty to decide in a conflict of testimony. It was their peculiar and exclusive province to decide upon tiio credibility of the witnesses and tiio weight of evidence. In such a case it is well settled that the judgment of the District Court refusing a new trial will not be reversed on the ground that tiie verdict was contrary to the evidence. Tiie judgment is affirmed.
Judgment affirmed.